Citation Nr: 0412069
Decision Date: 02/19/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-04 167A	)	DATE FEB 19 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for dehydration.

3.  Entitlement to service connection for residuals of contusion to the anal area. 

4.  Entitlement to service connection for lower back disability.  

5.  Entitlement to a higher initial disability rating for service-connected bilateral hearing loss, currently rated as 0 percent disabling.  

6.  Entitlement to a higher initial disability rating for service-connected postoperative bilateral hernia repair, currently rated as 0 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had over 26 years active duty service ending with his retirement in July 1979.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 1999, a statement of the case was issued in March 1999, and a substantive appeal was received in March 1999.  The veteran failed to report for a January 2003 Board hearing at the RO without any indication of good cause for his failure to appear, and he has not otherwise expressed a desire to reschedule that hearing.      

Although the veterans appeal also originally included the issue of entitlement to service connection for hypertension, this claim was granted in a June 2002 rating decision and is therefore no longer in appellate status.  Additionally, the June 2002 rating decision granted service connection for hearing loss of the right ear and combined hearing loss of the right and left ears to bilateral hearing loss.  Therefore, the issue of service connection for hearing loss of the right is also no longer in appellate status.   


FINDINGS OF FACT

1.  There is no objective medical evidence demonstrating that the veteran has prostatitis.  

2.  There is no objective medical evidence demonstrating that the veteran has a diagnosed dehydration disability or residuals of dehydration.   

3.  There is no objective medical evidence demonstrating that the veteran has a current contusion of the anal area. 

4.  Lower back disability was not manifested during the veterans active duty service or for many years thereafter, nor is lower back disability otherwise related to the veterans active duty service.

5.  The veterans service-connected bilateral hearing loss is productive of level II hearing acuity in the left ear and level II hearing acuity in the right ear.  

6.  The veterans service-connected postoperative bilateral hernia repair is not manifested by evidence of recurrent bilateral inguinal hernias. 


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by the veterans active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).
  
2.  Dehydration was not incurred in or aggravated by the veterans active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Contusion of the anal area was not incurred in or aggravated by the veterans active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  Lower back disability was not incurred in or aggravated by the veterans active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

5.  The criteria for entitlement to a compensable disability rating for the veterans service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6100 (2003).  

6.  The criteria for entitlement to a compensable disability rating for the veterans service-connected postoperative bilateral hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7338 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This enacted legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the claimant has been notified of the applicable laws and regulations, which set forth the criteria for entitlement to service connection and increased rating.  The discussions in the rating decision, statement of the case, and supplemental statement of the case have informed the claimant of the information and evidence necessary to warrant entitlement to the benefit sought.  Moreover, in a May 2002 letter and a July 2002 supplemental statement of the case, the veteran was effectively furnished notice of the types of evidence necessary to substantiate his claims as well as the types of evidence VA would assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the United States Court of Appeals for Veterans Claims recently held that a VCAA notice letter must be provided to a claimant before the initial unfavorable decision on a service-connection claim.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  However, the initial unfavorable decision in November 1998 was made prior to the enactment of the VCAA.  It would obviously not have been possible to provide the veteran with notice of the VCAA at that time.  Nevertheless, as noted above, the RO provided the veteran with sufficient VCAA notice following the enactment of the VCAA and an opportunity to submit additionally information in support of his claims.  The Board therefore finds the veteran has not been prejudiced for receiving the VCAA letter subsequent to the initial unfavorable decision and that the notice requirements of the new law and regulation have been met.   

Additionally, there has been substantial compliance with the assistance provisions set forth in the new law and regulation.  The record in this case includes service medical records, service records, VA medical records, private medical records, and VA examination reports dated in June 1998, September 2000, and June 2002.  As the record shows that the veteran has been afforded VA examinations in connection with his claims, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No additional pertinent evidence has been identified by the claimant as relevant to the issues on appeal.  Under these circumstances, no further action is necessary to assist the claimant with the claims. 

The Board has reviewed the facts of this case in light of VCAA and the new VCAA regulations.  As discussed above, VA has made all reasonable efforts to assist the claimant in the development of the claims and has notified the claimant of the information and evidence necessary to substantiate the claims.  Consequently, the case need not be referred to the claimant or the claimants representative for further argument as the Boards consideration of the new law and new regulations in the first instance does not prejudice the claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been substantial compliance with the new legislation and the new implementing regulation, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Service Connection

The veterans essential argument is that he has prostatitis, dehydration, and a contusion to the anal area that are related to service.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prostatitis

Service medical records show that a May 1962 clinical note indicated that the veteran complained of pressure on his prostate.  The examiner diagnosed the veteran as having acute prostatitis.  An April 1967 clinical note identified the veteran as having a history of prostatitis.  A medical examination report in January 1975 noted that the veterans prostate was normal to digital examination.  Separation examination from service report dated in March 1979 indicated that the veterans prostate was normal to digital examination.  There are no other records demonstrating complaints of or treatment for prostatitis in service.  It therefore appears from the service medical records that the veterans prostatitis in service was acute in nature and had resolved without resulting in chronic disability by the time of the veterans discharge from active duty service. 

The Board recognizes the veterans statements from his notice of disagreement and substantive appeal that his prostate problems stems from his contusion anal area problems.  However, there are no post-service medical records showing complaints of or treatment for prostatitis.  VA medical records and medical records from Davis-Monthan AFB Hospital and Thomas-Davis Medical Centers do not show treatment for prostatitis.  VA examination reports in June 1998, September 2000, and June 2002 are also negative for objective clinical findings regarding prostatitis.  In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Dehydration

In his substantive appeal, the veteran stated that he was hospitalized in service for dehydration.  However, service medical records do not show complaints of or treatment for dehydration.  Separation examination in March 1979 was negative for clinical findings of dehydration.  Even if the veterans contentions regarding dehydration in service are accepted, it appears that any dehydration was treated in service, and was otherwise acute in nature and had resolved without resulting in chronic disability by the time of the veterans discharge from active duty service.  

Post-service medical records are also negative for any complaints of or treatment for dehydration or residuals of dehydration.  VA examination reports dated in June 1998, September 2000, and June 2002 do not show clinical findings involving dehydration.  It therefore appears from the objective medical evidence that the veteran does not have dehydration or residuals of dehydration.    

Contusion to the Anal Area

In his substantive appeal, the veteran indicated that he had a contusion to the anal area as a result of an accident in 1959.  Service medical records confirm a contusion of the perirectal area in 1959 with subsequent treatment.  Clinical records in May 1962 and May 1974 show treatment for perirectal abscess.  Medical examinations in January 1975 and March 1976 indicated that rectal examination was normal.  Separation examination from service in March 1979 noted that rectum was normal to digital examination. 

Post-service medical records in August 1988, February 1997, January 2001, and April 2001 indicate that the veteran continued to complain of rectal pain and required treatment.  The April 2001 VA clinical record noted that the veteran had a rectal abscess three years prior.  However, the Board notes that the veteran is already service connected for residuals of incision and drainage of perirectal abscess.  While the service medical records demonstrate that the veteran had a contusion to the anal area in service, there is no medical evidence showing current residuals of a contusion to the anal area.  VA examination report dated in June 2002 indicated that rectal examination was essentially negative.  There were no findings of any contusion to the anal area on clinical examination.   

Lower Back Disability
  
In his substantive appeal, the veteran contends that he injured his lower back as a result of the 1959 accident to his rectum area.  As noted above, service medical records do confirm the injury in 1959, but there was no reference to treatment for a lower back disability at that time.  An October 1967 clinical note indicated that the veteran had mild low back pain.  A September 1975 record noted that the veteran received treatment for a pulled back muscle.  Examination reports in March 1976 and March 1978 indicated that the veterans spine was normal.  Separation examination of the veterans spine in March 1979 also noted that the veterans spine was normal on examination.  Therefore, although the veteran received treatment for lower back problems in service, it appears that his lower back problems were otherwise acute in nature and had resolved without resulting in chronic disability by the time of the veterans discharge from active duty service.  

VA examination report dated in June 1998 indicated that the veteran had mechanical low back pain, occasional in nature.  The examiner commented that the veteran overcame his back injury from three decades ago.  He stated that only occasionally does the back bother him, maybe three to four times per year.  He had no limitations of range of motion, strength, fatigability, or any other limitations that could be noted.  

VA examination report dated in June 2002 noted that after reviewing the claims file and examining the veteran, it was opined that the veterans lower back pain is unrelated to his time in service.  It also noted that even if the examiner found that the veterans lower back pain was related to service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Conclusion

The Board has considered the veterans statements and they have been given weight as to their observations for symptoms and limitations regarding the veterans claimed disabilities of prostatitis, dehydration, and contusion to the anal area, and lower back disability.  However, it does not appear that he is medically trained to offer any opinion as to diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (layperson may be competent to provide an eyewitness account of a veterans visible symptoms, but they are not capable of offering opinions as to medical matters).  The objective medical evidence fails to show a current disability of prostatitis, dehydration, or contusion of the anal area.  The objective medical evidence also fails show that the veteran suffers from any current lower back disability that is related to service.  Therefore, after reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to service connection for prostatitis, dehydration, contusion to the anal area, and lower back disability.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit favorable determinations pursuant to 38 U.S.C.A. § 5107(b).  

Increased Rating

The November 1998 rating decision granted service connection for postoperative bilateral hernia repair and for hearing loss of the left ear and assigned a 0 percent disability rating for both, effective December 1997.  As noted above, the June 2002 rating decision granted service connection for hearing loss of the right ear and changed the service-connected disability from hearing loss of the left and right ears to bilateral hearing loss.  Bilateral hearing loss was assigned a 0 percent disability rating, effective December 1997.  The present appeal involves the veterans claims that the severity of his service-connected postoperative bilateral hernia repair and bilateral hearing loss warrant higher disability ratings.  Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his disabilities are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
 
Postoperative Bilateral Hernia Repair

The veterans service-connected postoperative bilateral hernia repair has been rated by the RO under the provisions of Diagnostic Code 7338.  Under this regulatory provision, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or not operated but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted where the inguinal hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.   It is noted that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  

Medical records from Thomas-Davis Medical Center from January to February 1997 show that the veteran had a bilateral inguinal herniorrhaphies with mesh performed.  The postoperative diagnosis was bilateral recurrent inguinal hernias.  

VA examination report dated in September 2000 indicated that the veteran stated that he had done fairly well since the 1997 operation at Thomas-Davis Medical Center though over the last two to three months, the veteran noticed some aching in the right inguinal area on Valsalva maneuver.  He did not have any trangulation or incarceration or other bowel problems from the hernia repairs.  Abdominal examination revealed bilaterally well-healed lower quadrant scars and on inguinal examination, there was a slight impulse on the right side only as compared to the left.  The examination did not reveal any recurrent inguinal hernias.

It appears that the surgical correction of the bilateral hernias was successful.  VA examination in September 2000 did not reveal any evidence of recurrent hernias.  Therefore, under applicable diagnostic criteria, a compensable rating is not warranted. 
 
Bilateral Hearing Loss    

The veterans service-connected bilateral hearing loss has been rated by the RO under provisions of Diagnostic Code 6100.  In evaluating service-connected hearing impairement, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).

It appears that the veteran filed his claim in February 1998.  During the pendency of this appeal, VA issued new regulations for evaluating impairment of auditory acuity.  These became effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  The Board notes, however, that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  That is, for any date prior to June 10, 1999, neither the RO nor the Board could apply the revised rating schedule to a claim.  

Prior to June 10, 1999, evaluations of bilateral defective hearing ranged from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 10, 1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and Table VII, and the new versions of these tables, and finds that there has been no discernable change in them.  Further, it is noted that the revisions in the language in 38 C.F.R. § 4.85 do not change the method by which Tables VI and VII are interpreted, but only describe, in greater detail, how they are applied.  The Board therefore finds that neither the old nor the new version of 38 C.F.R. § 4.85 is more favorable than the other in terms of benefit to the veteran.  

As for the provisions of section 4.86, in effect prior to June 10, 1999, it only provided information regarding the fact that the evaluations derived from the Rating Schedule were intended to make proper allowance for improvement by hearing aids.  Under the criteria that became effective in June 1999, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be evaluated to the next higher numeral.  38 C.F.R. § 4.86(b).  Therefore, the new version of 38 C.F.R. § 4.86 could potentially be more advantageous to the veteran.  

Although it is not clear from the record that the RO advised the veteran about the change in the regulations, the Board concludes that this is not prejudicial as the change in regulations was not a substantive change regarding the portion of the regulations pertinent to this veteran's claim.  Consequently, the change has no effect on the outcome of the claim.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board finds, therefore, that it may proceed with a decision in this case without prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On the authorized audiological evaluation in June 2002, pure tone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT		15	30	55	65
LEFT		15	40	60	90
					

The average in the right ear was 41 hertz and the average in the left ear was 51 hertz.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 84 in the left ear.  The examiner commented that the test results indicated that the veteran suffered from moderate sensorineural hearing loss with good speech discrimination.  

The remaining relevant evidence consists of the veterans written statements, in which he contends that his hearing loss is more severe than the noncompensable rating suggests.  

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to and after the recent change in the applicable regulations, the veterans June 2002 VA audiological evaluation yielded level III hearing in the left ear and level I in the right ear.  Entering the category designations for each ear into Table VII produces a noncompensable disability rating under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veterans statements.  However, the Board must base its decision on the relevant medical evidence of record.  As noted above, the correct rating is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen, supra.  The degree of bilateral hearing loss shown by the audiological examination fails to meet the standards for a compensable disability rating.  Therefore, the preponderance of the evidence is against the veterans claim.  The Board notes, however, that he may advance a new increased rating claim should his bilateral hearing loss disability increase in severity in the future.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Conclusion

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the veteran that the service connected disorders of postoperative bilateral hernia repair and bilateral hearing loss have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  Under these circumstances, the Board finds that the veteran has not demonstrated marked interference with employment so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

Entitlement to service connection for prostatitis, for residuals of dehydration, for residuals of a contusion to the anal area, and for lower back disability is not warranted.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss is not warranted.  Entitlement to a compensable disability rating for service-connected postoperative bilateral hernia repair is not warranted.  The appeal is denied as to all issues.




	                        ____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

